DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of FR 1853836 filed May 3, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of WO 2019/211534, the WIPO publication of PCT/FR2019/000067 filed May 3, 2019.
Claim Status
Claims Filing Date
October 30, 2020
New
51-89
Cancelled
1-50
Withdrawn
56-58, 60, 61, 67-89
Under Examination
51-55, 59, 62-66


Withdrawn Abstract Objection
	The abstract objection is withdrawn due to amendment.
Response to Arguments
Kington in view of Suryanarayana and Fan
Applicant’s arguments, see Remarks pg. 5 para. 2, filed June 8, 2022, with respect to Kington in view of Suryanarayana and Fan have been fully considered and are persuasive.  The rejection has been withdrawn. 
New Grounds
Upon further consideration, a new grounds of rejection is made in view of Lin, Kington, O’Dell, and either one of Larouche or Boulos. This is a second nonfinal rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54, 59, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and either one of Larouche (WO 2017/011900) or Boulos (Boulos. Thermal Plasma Processing. IEEE Transactions on Plasma Science. Vol. 19, No. 6, December 1991).
Regarding claims 51, Lin teaches a method for producing an oxide dispersion strengthening alloy ([0002]) by mechanically alloying a premixture (i.e. providing a powder mixture) of Ni-base alloy powder (i.e. parent metal powder comprising a master alloy intended to form the metal matrix) and 0.8 to 1.5 wt% Y2O3 particles (i.e. an additional powder comprising at least one intermediate intended to incorporate, in the metal matrix, atoms intended to form dispersed oxide particles, claim 55; 0.1 to 2.5 wt% of the additional powder, claim 59) in high-purity Ar by high-energy ball milling ([0011]), counter-jet jet milling the mechanically alloyed powder (i.e. milling the powder mixture in a gaseous milling medium according to a mechanical synthesis process for making a precursor powder comprising a metal matrix incorporating said atoms) ([0013]), and plasma spheroidization with a powder feed rate of 30 to 300 g/min (i.e. subjecting the precursor powder to a thermal plasma generated by a plasma torch comprising a plasma gas, in order to obtain reinforced alloy powder, the precursor powder being injected into a plasma torch at a flow rate between 10 grams/min and 30 grams/min) ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Lin teaches nickel-based superalloys such a Nimonic 90, Inconel 718, Inconel 713C, HastelloyX, GH4195, or GH4195 (i.e. nickel chromium alloys) ([0012]) with 0.8 to 1.5 wt% Y2O3 ([0011]), but is silent to the parent metal powder being an iron-based alloy.
Kington teaches an oxide dispersion-strengthened alloy ([0006]) with a high temperature metal matrix such as nickel chromium, iron chromium, iron aluminide, or iron-chromium-aluminum with 0.3 to 2.5 wt% oxide dispersoid of yttria, Y2O3 ([0016]).
It would have been obvious to one of ordinary skill in the art in the process of Lin to use one of the iron-based alloys of iron chromium, iron aluminide, or iron-chromium-aluminum in Kington as the matrix material in Lin because they are art recognized equivalent high temperature metal matrix materials for use in oxide dispersion strengthened (ODS) alloys that exhibit good corrosion resistance and mechanical properties at elevated temperatures and excellent creep resistance (Kington [0016]). It is prima facie obvious to substitute equivalents known for the same purpose. MPPE 2144.06(II).
Lin teaches plasma spheroidization using a negative pressure of 7,000 to 12,000 Pa (7 to 12 kPa) ([0014]), but is silent to a pressure in the reaction chamber being 25 to 100 kPa. 
O’Dell teaches raising the chamber pressure during plasma spheroidization causes the plasma to contract, which results in a higher intensity plasma with reduced dwell time and decreases the amount of unmelted particles by spheroidizing more particles (3.7 Effect of Chamber Pressure, Fig. 17).
It would have been obvious to one of ordinary skill in the art to increase the pressure of Lin beyond 12 kPa to decrease the percentage of unmelted particles (O’Dell 3.7 Effect of Chamber Pressure, Fig. 17). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). 
Lin teaches plasma spheroidization using a plasma output power of 50 to 90 kW ([0014]), but is silent to a power of the plasma torch being 20 to 40 kW. 
Larouche teaches preparing metal powder by plasma atomization ([0002]) where the plasma must provide sufficient heating energy and momentum to the metal source during atomization with an electrical power of  about 25 kW and more ([0042]). 
	It would have been obvious to one of ordinary skill in the art to adjust the plasma torch power to about 25 kW or more in order to provide sufficient heating energy and momentum (Larouche [0042]).
As an alternative to Larouche, Boulos teaches plasma spheroidization processing conditions (Abstract) where plasma processing is dependent upon the particle melting completely, which is related to the energy of the plasma (A. Processes in which the Plasma is used as a High-Temperature Heat Source), plasma temperature is most important for controlling the heat flux to particulates while in the plasma (A. Plasma Parameters 1) Plasma Temperature), and for an RF inductively couple plasma power levels are on the order of 30 to 50 kW (C. RF Inductively Coupled Discharges).
It would have been obvious to one of ordinary skill in the art to vary the plasma torch power to be between 30 and 50 kW to control the plasma temperature and the heat flux imparted to the particulates (Boulos A. Plasma Parameters 1) Plasma Temperature, C. RF Inductively Coupled Discharges), which influences the particle melting (Boulos A. Processes in which the Plasma is used as a High-Temperature Heat Source). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Further, differences in concentration or temperature will not support the patentability of  subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 52, Lin in view of Kington teaches iron chromium with 10 to 30 wt% Cr (Kington [0016]).
Regarding claim 53, Lin in view of Kington teaches iron aluminide with 10 to 30 wt% Al (Kington [0016])
Regarding claim 54, Lin in view of Kington teaches iron chromium aluminide with 8 to 25 wt% Cr and 3 to 8 wt% Al (Kington [0016]).
Regarding claim 59, Lin in view of Kington teaches an iron chromium, iron aluminide, or iron-chromium-aluminum alloy (i.e. iron-based alloy) (Kington [0016]) with 0.8 to 1.5 wt% Y203 (Lin [0011]; Kington [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 62, Lin teaches 0.8 to 1.5 wt% Y2O particles (i.e. 0.2 to 5 wt% of the additional powder) ([0011]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 63, Lin in view of Kington teaches Y203 (i.e. said atoms comprise yttrium) (Lin [0011]; Kington [0016]).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and either one of Larouche (WO 2017/011900) or Boulos (Boulos. Thermal Plasma Processing. IEEE Transactions on Plasma Science. Vol. 19, No. 6, December 1991) as applied to claim 51 above, and further in view of Takagi (JP H07-278726 machine translation).
Regarding claim 55, Lin in view of Kington is silent to the iron-based alloy being steel.
Takagi teaches an oxide dispersion-reinforced ferritic steel ([0001], [0004], [0005]) with an oxide of Y2O3 ([0006]).
It would have been obvious to one of ordinary skill in the art for the iron-based alloy of Lin in view of Kington to be ferritic steel because it forms a single phase within the temperature range of 900 to 1450°C during grain growth treatment (Takagi [0005]) and is useful for manufacturing turbine blades in which a load is always applied in the same direction (Takagi [0003]). 
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and either one of Larouche (WO 2017/011900) or Boulos (Boulos. Thermal Plasma Processing. IEEE Transactions on Plasma Science. Vol. 19, No. 6, December 1991) as applied to claim 51 above, and further in view of Crawmer (Crawmer. Thermal Spray Processes. ASM Handbook. Volume 5A, Thermal Spray Technology, 2013. 33-53.).
Regarding claim 64, Lin is silent to the type of plasma torch.
Crawmer teaches radio-frequency plasmas for spheroidization (pg. 51 col. 1 para. 3).
It would have been obvious to one of ordinary skill in the art for the plasma torch of Lin to be a radio-frequency (RF) plasma because it has a long dwell time and no electrodes, such that it is a non-contaminating process (Crawmer pg. 51 col. 1 para. 3).
Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and Boulos (Boulos. Thermal Plasma Processing. IEEE Transactions on Plasma Science. Vol. 19, No. 6, December 1991) as applied to claim 51 above.
Regarding claim 65, Lin is silent to the plasma gas.
Boulos teaches pure argon or its mixture with other gas for plasma gas in RF-induction plasma torches (C. RF Inductively Coupled Discharged) used in plasma spheroidization (Abstract, IV. Plasma Processing).
It would have been obvious to one of ordinary skill in the art for the plasma gas to be Ar or its mixture with other gas because its ease of ionization (Boulos C. RF Inductively Couple Discharges).
Regarding claim 66, Lin is silent to the flow rate of the plasma gas injected into the plasma torch.
Boulos teaches plasma velocity is a principle plasma parameter (A. Plasma Parameters) that controls the residence time of particulates in the plasma (2) Plasma Velocity).
It would have been obvious to one of ordinary skill in the art to vary the plasma velocity in order to control the residence of particulates in the plasma, which has a direct influence on the ability to achieve the required physical transformation (i.e. spheroidization) (Boulos A. Plasma Parameters 2) Plasma Velocity). The plasma velocity is a result-effective variable that achieves spheroidization, such that it is a variable which achieves a recognized result. The determination of the optimum or workable ranges of said variable are characterized as routine experimentation. When there is a need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(II)(B).
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and Larouche (WO 2017/011900) as applied to claim 51 above, and further in view of Fauchais (Fauchais et al. Plasma spraying: from plasma generation to coating structure. Advances in Heat Transfer. Vol. 40 (2007) 205-344.).
Regarding claim 65,  Lin is silent to the plasma gas.
Fauchais teaches powder spheroidization by RF plasma is related to surface treatments (I. Introduction para. 3) and uses plasma spray gases or gas mixtures of Ar, Ag-He, N2-H2, Ar-H2, etc. (II. Plasma Spray Torches A. General Remarks para. 2).
It would have been obvious to one of ordinary skill in the art in the plasma process of Lin to use a gas of Ar, Ag-He, N2-H2, Ar-H2, etc. because these are known plasma spray gases for use in plasma powder spheroidization processes (Fauchais I. Introduction para. 3, II. Plasma Spray Torches A. General Remarks para. 2).
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 102251131 machine translation) in view of Kington (US 2015/0093279), O-Dell (O’Dell et al. Plasma alloying and spheroidization process and development. JMEPEG (2004) 13:461-467.), and Larouche (WO 2017/011900) as applied to claim 51 above, and further in view of Kumar (Kumar et al. Plasma spheroidization of iron powders in a non-transferred DC thermal plasma jet. Materials Characterization 59 (2008) 781-785.).
Regarding claim 66, Lin is silent to the flow rate of the plasma gas injected into the plasma torch.
Kumar teaches plasma spheroidization of iron powders (abstract) with a plasma gas flow rate of 15 lpm (Table 1).
It would have been obvious to one of ordinary skill in the art in the process of Lin to use a plasma gas flow rate of 15 lpm because the spheroidization percentage increases, the roundness number (RN) increases, and the irregularity parameter (IP) increases (Kumar 4.3. SEM Analysis, Table 3).
Related Art
Dai (CN 108856725 machine translation)
	Dai teaches dispersion strengthened copper ([0002]) manufactured by mixing Cu-Al alloy powder and CuO powder ([0010], [0014], [0015]), ball milling the mixed powder ([0011], [0016]), reduction heat treating the ball-milled powder ([0012], [0017], [0018]), and subjecting the alumina dispersion-strengthened copper powder to plasma spheroidization to obtain spherical dispersion-strengthened copper powder ([0013], [0019]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735